PER CURIAM:
Arnulfo O. Labasbas appeals the district court’s order dismissing his civil action alleging negligence, fraud, and racketeering claims under Fed.R.Civ.P. 12(b)(1) and (b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Labasbas v. Kumar, No. CA-05-592-1 (E.D. Va. filed July 8, 2005 & entered July 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED